J-S35029-21


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    JAMES CHARLES DIEGEL, JR.                  :
                                               :
                       Appellant               :   No. 315 MDA 2021


      Appeal from the Judgment of Sentence Entered December 23, 2020,
               in the Court of Common Pleas of Lebanon County,
             Criminal Division at No(s): CP-38-CR-0001847-2019.

BEFORE:       OLSON, J., KUNSELMAN, J., and PELLEGRINI, J.*

MEMORANDUM BY KUNSELMAN, J.:                   FILED: FEBRUARY 7, 2022

        James Charles Diegel, Jr., appeals from the judgment of sentence

imposed following his conviction for corruption of minors and endangering the

welfare of children (“EWOC”).1 Although we affirm his convictions, we vacate

his judgment of sentence in part and remand for resentencing.

        The trial court set forth the relevant factual and procedural background

as follows:

              On October 16, 2019, L.R. told people at her high school
        that she had been sexually assaulted by [Diegel]. A school
        counselor with nineteen (19) years of experience interviewed L.R.
        during a highly emotional exchange during which L.R. shed tears,
        L.R. revealed that she had been sexually fondled by her step-
        father. The counselor called L.R.’s mother and Lebanon County
        Children and Youth Services (CYS).
____________________________________________


*   Retired Senior Judge assigned to the Superior Court.

1   See 18 Pa.C.S.A. §§ 6301(a)(1)(ii), 4304(a)(1).
J-S35029-21



            L.R. was interviewed by Detective David Shaffer and by
     Violet Witter of the Children’s Resource Center. The interview was
     videotaped. During the interview, L.R. repeated her report about
     sexual abuse. Thereafter, [Diegel] was charged criminally. At a
     Preliminary Hearing, L.R. repeated her story about sexual abuse
     for a third time.

            After criminal charges were filed, L.R.’s mother threw her
     support behind [Diegel] instead of L.R. Mrs. Diegel explained that
     L.R. had been diagnosed with mental health issues beginning at
     age 7. She also stated that L.R. had a history of failing to tell the
     truth. Mrs. Diegel also stated that when allegations of sexual
     impropriety were lodged against her husband, L.R. was having
     difficulty with her medication cocktail.

           In December of 2019, L.R. was committed to the Philhaven
     mental health hospital. In February of 2020, L.R. was committed
     to the Lancaster Behavioral Health Center as a result of PTSD,
     anxiety, depression and Oppositional Defiant Disorder, all of which
     led to her exhibiting a suicidal ideation. At some point during
     L.R.’s acute psychiatric distress, she recanted her story about
     sexual assault committed by [Diegel].

           The prosecution team obviously did not find L.R.’s efforts at
     recantation to be credible. The prosecution was continued against
     the wishes of both L.R. and her mother.

           Eventually, on September 22, 2020, a jury trial was
     conducted. L.R. was the first witness. She acknowledged that
     she told her school counselor and authorities about an assault
     committed by [Diegel]. She even acknowledged that she believed
     that she was telling the truth when she reported the abuse.
     However, she characterized her earlier reports as a “lucid dream.”
     She explained that she mistakenly conflated conduct committed
     by an earlier boyfriend with conduct of [Diegel]. Although she
     stated that she believed that what she said to her counselor and
     authorities was true when she uttered it, she later realized that
     her “dad” “didn’t do it.”

           Following presentation of all of the gut-wrenching and
     sometimes confusing testimony presented at trial, the jury
     commenced its deliberations. Hours passed. At one point, the
     jury indicated that it was unable to reach a unanimous verdict.

                                     -2-
J-S35029-21


      The court sent them back into the jury room to try again.
      Eventually, the jury did return a split verdict. The jury found
      [Diegel] guilty of counts 1 [(corruption of minors)] and 2
      [(EWOC)] but it could not reach a decision on count 3 [(indecent
      assault)]. When this verdict was announced, the court met
      privately with counsel while the jury remained in place. Everyone
      agreed that the verdict should be recorded and that its efficacy
      should be addressed via post-sentence motions.

Trial Court Opinion, 3/5/21, at unnumbered 2-4 (footnote and unnecessary

capitalization omitted).

      On December 23, 2020, Diegel appeared for sentencing. Because Diegel

was convicted of corruption of minors, graded as a third-degree felony, and

had a prior rape conviction in 2002, all parties agreed that he was subject to

a mandatory minimum of twenty-five years of imprisonment.                 See 42

Pa.C.S.A. § 9718.2(a)(1) (providing mandatory sentences for sex offenders

who have a prior conviction for a sex offense under the Sexual Offender

Registration and Notification Act (SORNA)). See also 42 Pa.C.S.A. § 9799.14

(providing tier system for registration requirements for sex offenders).

      Before imposing the mandatory minimum, the trial court stated:

            I do not believe that what I am about to do constitutes
         justice.

            I am not for a second discounting the need of society to
         punish those who sexually abuse children; but imposing a
         25- to 50- year prison sentence for conduct that is ordinarily
         punished by a maximum of 7 years and most often far less
         effectively punishes [Diegel] for a prior crime for which he
         already was sentenced and served considerable periods of
         time in prison.

            And because of that prior offense, we are now saying that
         conduct for which a jury could not render a unanimous


                                     -3-
J-S35029-21


          opinion should land this gentleman in prison for 25 to 50
          years.

                                           ***

             And here we have a victim who is very clearly saying to
          me I don’t want him punished. I will suffer. I will suffer
          psychologically if you punish him. The law should not
          require me to ignore those statements.

             I do not like what I am about to do. That is not to say
          that [Diegel] should not be punished. That is not to say that
          [Diegel] should not spend time in prison. That is not to
          depreciate the hard work undertaken by a jury of 12 citizens
          who found [Diegel] guilty of Counts I and II.

             What it is to say is that I think applicability of a
          mandatory sentence 25 to 50 years under the facts of this
          case is just flat out wrong, but the law does not give me any
          choice; and I am going to do just that.

N.T., at 10-12. The trial court then imposed the mandatory 25 to 50-year

sentence for corruption of minors but did “not do so gleefully.” Id. at 14. For

the EWOC conviction, the trial court imposed a concurrent 2-5-year sentence.

The court further informed the victim that, if “[le]ft to [his] own devices” he

would have also imposed a 2-5-year sentence for the corruption of minors

conviction. Id. at 15.2

       On March 5, 2021, the trial court denied Diegel’s timely-filed post-

sentence motion. This appeal followed. Both Diegel and the trial court have

complied with Pa.R.A.P. 1925.

       Diegel raises the following issues for our review:

____________________________________________


2The parties agreed that Diegel did not meet the criteria of a sexually violent
predator.


                                           -4-
J-S35029-21


        1. That the verdict was against the weight and sufficiency of the
           evidence presented at trial because there was no additional
           evidence of the alleged acts of [Diegel] other than the
           statement of the victim and later recanted at trial.

        2. That the verdict was against the weight and sufficient [sic] of
           the evidence presented at trial in that there was no physical
           evidence that [Diegel] committed the alleged acts that the
           victim alleged at trail [sic].

        3. That the verdict was against the weight and sufficiency of the
           evidence presented at trial in that there was no forensic
           evidence to corroborate the allegations of the victim.

        4. Whether the Court committed prejudicial error by sentencing
           [Diegel] to minimum of twenty-five (25) years to a maximum
           of fifty (50) years based on the evidence presented at trial.

Diegel’s Brief at 4-5 (unnecessary capitalization omitted).

        In his first three issues, Diegel purports to challenge both the sufficiency

and the weight of the evidence supporting his convictions.3 Initially, we must

determine whether Diegel preserved these claims for our review.

        In reference to Diegel’s sufficiency claims, this Court has consistently

held:

              If [an] appellant wants to preserve a claim that the evidence
        was insufficient, then the 1925(b) statement needs to specify the
        element or elements upon which the evidence was insufficient.
        This Court can then analyze the element or elements on appeal.
        [Where a] 1925(b) statement [] does not specify the allegedly


____________________________________________


3 We note with disapproval that, Diegel should not have combined his
sufficiency and weight claims, as these claims present distinctly different
questions which require separate discussion and analysis. Pursuant to our
appellate rules, Diegel should have identified them as separate issues. See
Pa.R.A.P. 2119(a) (providing that “[t]he argument shall be divided into as
many parts as there are questions to be argued”).

                                           -5-
J-S35029-21


     unproven elements[,] . . . the sufficiency issue is waived [on
     appeal].

Commonwealth v. Williams, 959 A.2d 1252, 1257 (Pa. Super. 2008)

(quoting Commonwealth v. Flores, 921 A.2d 517, 522-23 (Pa. Super.

2007)). Such specificity is of particular importance in cases where, as here,

the appellant was convicted of multiple crimes each of which contains more

than one element that the Commonwealth must prove beyond a reasonable

doubt. See Commonwealth v. Gibbs, 981 A.2d 274, 281 (Pa. Super. 2009).

When a concise statement does not specify the allegedly unproven elements,

the sufficiency issue is waived on appeal. Williams, 959 A.2d at 1257.

     In the instant matter, Diegel was convicted of two crimes, corruption of

minors and endangering the welfare of children, each of which contains more

than one element that the Commonwealth must prove beyond a reasonable

doubt.    In order to sustain a conviction for corruption of minors, the

Commonwealth must prove that: (1) the defendant was at least eighteen

years old at the time of the offense; (2) the victim was less than eighteen

years old at the time of the offense; and (3) that the defendant’s specific

actions corrupted or tended to corrupt the minor’s morals. See 18 Pa.C.S.A.

§ 6301(a)(1)(i).

     To    establish   the   offense   of   EWOC,   the   Commonwealth   must

demonstrate that “[a] parent, guardian or other person supervising the

welfare of a child under 18 years of age, or a person that employs or

supervises such a person, . . . knowingly endangers the welfare of the child

                                       -6-
J-S35029-21


by violating a duty of care, protection or support.” 18 Pa.C.S.A. § 4304(a)(1).

In addition, the Commonwealth must establish each of the following factors

to support the intent element of EWOC: (1) the accused is aware of his/her

duty to protect the child; (2) the accused is aware that the child is in

circumstances that could threaten the child’s physical or psychological

welfare; and (3) the accused has either failed to act or has taken action so

lame or meager that such actions cannot reasonably be expected to protect

the child’s welfare. See Commonwealth v. Wallace, 817 A.2d 485, 490-91

(Pa. Super. 2002).

      In the instant matter, our review of the concise statement reveals that

Diegel collectively stated his sufficiency and weight claims as follows: “there

was no additional evidence of the alleged acts of [Diegel] other than the

statement of the victim and later recanted at trial;” “there was no physical

evidence that [Diegel] committed the alleged acts that the victim alleged at

trail [sic];” and “there was no forensic evidence to corroborate the allegations

of the victim.” Concise Statement, 3/18/21, at 1-2.

      The concise statement failed to specify the element or elements of either

corruption of minors or EWOC that allegedly went unproven at trial.        See




                                     -7-
J-S35029-21


Williams, 959 A.2d at 1257. Due to this deficiency, Diegel failed to preserve

his sufficiency claims for our review.4

       Moreover, to the extent that Diegel sufficiently preserved his weight-of-

the-evidence claims in his post-sentence motion and in his concise statement,

he nevertheless failed to address them in his brief. Indeed, Diegel’s brief does

not include any discussion of his weight-of-the-evidence issues or citation to

relevant legal authority for such claims. See Pa.R.A.P. 2119(a); see also

Commonwealth v. See Gould, 912 A.2d 869, 873 (Pa. Super. 2006)

(holding that the appellant’s brief must support the claims with pertinent

discussion, with references to the record and with citations to legal

authorities). Due to the absence of any discussion of Diegel’s weight claims

in his brief, we deem those issues abandoned.

       For these reasons, Diegel’s first three issues entitle him to no relief.


____________________________________________


4 Even if Diegel had preserved his sufficiency claims for our review, we would
have determined that they lack merit, as the uncorroborated testimony of a
sexual assault victim may be sufficient to convict a defendant.           See
Commonwealth v. Filer, 846 A.2d 139, 142 (Pa. Super. 2004) (addressing
sufficiency of evidence of aggravated indecent assault); see also
Commonwealth v. Charlton, 902 A.2d 554, 562 (Pa. Super. 2006)
(addressing sufficiency of evidence of indecent assault); Commonwealth v.
Davis, 650 A.2d 452, 456 (Pa. Super. 1994) (addressing sufficiency of
evidence of endangering the welfare of children and corruption of minors).
Thus, the Commonwealth was not required to present any evidence beyond
L.R.’s testimony to meet its burden of proof.      Although L.R. recanted her
original statement at trial, the video recording of her earlier statement was
still fully admissible as substantive evidence.             Pa. R.E. 803.1;
Commonwealth v. Stays, 70 A.3d 1256, 1262 (Pa. Super. 2013). As such,
the Commonwealth presented sufficient evidence of the crimes charged.


                                           -8-
J-S35029-21


      In his fourth issue, Diegel challenges his sentence of twenty-five to fifty

years in prison. This claim implicates the discretionary aspects of the trial

court’s authority to impose its sentence.     “Challenges to the discretionary

aspects of sentencing do not entitle an appellant to review as of right.”

Commonwealth v. Moury, 992 A.2d 162, 170 (Pa. Super. 2010). Prior to

reaching the merits of a discretionary sentencing issue, this Court conducts a

four-part analysis to determine:

      (1) whether appellant has filed a timely notice of appeal, see
      Pa.R.A.P. 902 and 903; (2) whether the issue was properly
      preserved at sentencing or in a motion to reconsider and modify
      sentence, see Pa.R.Crim.P. [720]; (3) whether appellant’s brief
      has a fatal defect, [see] Pa.R.A.P. 2119(f); and (4) whether there
      is a substantial question that the sentence appealed from is not
      appropriate under the Sentencing Code, [see] 42 Pa.C.S.A. §
      9781(b).

Moury, 992 A.2d at 170 (citation omitted). When an appellant challenges the

discretionary aspects of his sentence, we must consider his brief on this issue

as a petition for permission to appeal. See Commonwealth v. Yanoff, 690

A.2d 260, 267 (Pa. Super. 1997); see also Commonwealth v. Tuladziecki,

522 A.2d 17, 18 (Pa. 1987); 42 Pa.C.S.A. § 9781(b).

      Here, Diegel filed a timely notice of appeal and preserved his

discretionary sentencing claim in a timely post-sentence motion. However,

Diegel’s brief has a fatal defect in that it does not include a separate Rule

2119(f) statement. Pursuant to Rule 2119(f), “[a]n appellant who challenges

the discretionary aspects of a sentence in a criminal matter shall set forth in

his brief a concise statement of the reasons relied upon for allowance of appeal

                                      -9-
J-S35029-21


with respect to the discretionary aspects of a sentence.” Pa.R.A.P. 2119(f).

The Rule 2119(f) statement must specify where the sentence falls in relation

to the sentencing guidelines and what particular provision of the Code is

violated (e.g., the sentence is outside the guidelines and the court did not

offer any reasons either on the record or in writing, or double-counted factors

already considered). See Commonwealth v. Goggins, 748 A.2d 721, 727

(Pa. Super. 2000). Additionally, the Rule 2119(f) statement must specify what

fundamental norm the sentence violates and the manner in which it violates

that norm. Id. Generally, an appellate court will only evaluate substantive

discretionary sentencing claims that were relied upon in the Rule 2119(f)

concise statement. See Commonwealth v. Feucht, 955 A.2d 377, 384 (Pa.

Super. 2008).

      Diegel has not included a Rule 2119(f) statement in his brief. However,

when the appellant has not included a Rule 2119(f) statement and the

appellee has not objected, this Court may ignore the omission and determine

if there is a substantial question that the sentence imposed was not

appropriate or enforce the requirements of Pa.R.A.P. 2119(f) sua sponte, i.e.,

deny allowance of appeal. See Commonwealth v. Kiesel, 854 A.2d 530,

533 (Pa. Super. 2004) (citation omitted).

      Here, the Commonwealth has not objected to Diegel’s failure to include

a Rule 2119(f) statement in his brief.       Therefore, we may reach our own

conclusion as to whether Diegel should be permitted to proceed with this


                                    - 10 -
J-S35029-21


appeal. See Commonwealth v. Slotcavage, 939 A.2d 901, 904 (Pa. Super.

2007).

      In the instant matter, Diegel makes no effort in his brief to explain how

his discretionary sentencing claim raises a substantial question. He has not

specified what particular provision of the Code the trial court allegedly

violated.    Nor has Diegel identified which fundamental norm his sentence

purportedly violates and the manner in which it violates that norm. Indeed,

Diegel concedes that the trial court imposed the statutory minimum sentence.

Where a sentence falls within the standard range of the guidelines,

Pennsylvania law views the sentence as appropriate under the Sentencing

Code. Moury, 992 A.2d at 171. Thus, as Diegel has not raised a substantial

question, we decline to reach the merits of his challenge to the discretionary

aspects of his sentence.

      Nevertheless, this Court may raise a claim regarding the legality of a

sentence sua sponte. Commonwealth v. Wolfe, 140 A.3d 651, 655 (Pa.

2016).      Improper grading of an offense implicates a sentence’s legality.

Commonwealth v. Aikens, 139 A.3d 244, 245 (Pa. Super. 2016). Because

Diegel was not convicted of the underlying indecent assault charge—a Chapter

31 offense—his corruption of minors conviction must be graded as a first-

degree misdemeanor and not a third-degree felony. See Commonwealth v.

Baker-Myers, 255 A.3d 223, 234 (Pa. 2021) (holding that, based on the

language of the charging document and the jury instructions, the Chapter 31


                                     - 11 -
J-S35029-21


offenses were necessary elements of third-degree felony corruption of minors

charge).5    Accordingly, we vacate his sentence for this conviction.       Upon

remand, the trial court shall resentence Diegel for corruption of minors as a

first-degree misdemeanor. See Commonwealth v. Baker-Myers, 210 A.3d

1093, 1096 (Pa. Super. 2014), affirmed, Baker-Myers, supra.6

       Convictions affirmed.       Judgment of sentence vacated in part.    Case

remanded for resentencing consistent with this memorandum.            Jurisdiction

relinquished.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 2/7/2022




____________________________________________


5 Although Baker-Myers, involved an acquittal of the Chapter 31 offense, its
holding equally applies to the jury’s inability to reach a verdict on the indecent
assault charge in this case. In both instances, there was no finding that that
Commonwealth had proven all elements of a Chapter 31 offense beyond a
reasonable doubt.

6 We further note that, when graded as a first-degree misdemeanor, a
corruption of minors conviction does not trigger the mandatory sentence
under section 9718.2(a)(1).


                                          - 12 -
J-S35029-21




              - 13 -